Citation Nr: 0820785	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

In May 2008, the veteran provided testimony at a hearing 
before the undersigned at the Waco RO.  A transcript of the 
hearing is of record.

In a May 2008 statement, the veteran withdrew his claims for 
entitlement to service connection for residuals of a head 
injury and whether his countable income was excessive for 
purposes of VA pension benefits.  Therefore, these issues are 
not before the Board.

During the May 2008 hearing, the veteran's representative 
noted that the veteran was seeking entitlement to service 
connection for right ear hearing loss only.  However, the 
veteran did not explicitly withdraw his claim for entitlement 
to service connection for left ear hearing loss, and the May 
2008 statement pertaining to his other withdrawn claims did 
not mention left ear hearing loss.  

In addition, the Board notes that the veteran's June 2004 
claim for service connection specifically referenced right 
and left ear loss, and the claim was developed by the RO as 
entitlement to service connection for bilateral hearing loss.  
As the veteran has not withdrawn his claim with respect to 
left ear hearing loss, the Board will proceed with the claim 
as developed and address the issue of service connection for 
a bilateral hearing loss disability.  

In June 2008, the Board granted the veteran's motion to 
advance his case on the docket.



FINDINGS OF FACT

1.  The veteran does not have a left ear hearing loss 
disability.

2.  Right ear hearing loss disability was demonstrated in 
service and is related to current hearing loss. 

3.  Current tinnitus is not related to a disease or injury in 
service.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

3.  Tinnitus was not incurred or aggravated during active 
service, and its incurrence or aggravation during service may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in August 2004, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims, in a March 2006 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in February 
2005.

The veteran's representative has alleged that the medical 
opinion provided by the February 2005 VA examiner is not 
adequate.  Specifically, he contends that the examination 
report did not address whether the veteran's hearing loss was 
incurred as a result of noise exposure during active duty 
service.  The Board is granting service connection for right 
ear hearing loss, and denying service connection for left ear 
hearing loss on the basis that a current disability has not 
been shown.  There has been no contention that test results 
on the audiology examination were inaccurate.  Absent a 
showing of current disability, an opinion as to a nexus would 
not be necessary.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that he incurred bilateral hearing loss 
and tinnitus as a result of noise exposure during his active 
duty service as an artilleryman.  Service department records 
show that the veteran served in anti-aircraft artillery gun 
battalion and used 90 millimeter guns.  

Service treatment records show that the veteran was diagnosed 
with partial nerve deafness at his February 1955 discharge 
examination.  The examination report does not indicate that 
the veteran was provided an audiological examination.  The 
examination does show that whispered voice testing was 
"10/15" in both ears.

The veteran reportedly underwent VA hospitalization in April 
and May 1989, for treatment of a cerebral vascular accident.

On VA examination for conditions not currently at issue in 
December 1989, it was reported that the veteran had a 
"spotty" memory as the result of the stroke, and had 
difficulty reporting his history.

The post-service medical evidence of record shows that the 
veteran was seen at the VAMC in May 1990 with complaints of 
acoustic trauma to the right ear in 1954 with severe tinnitus 
and hearing loss since that time.  The diagnosis was 
asymmetric hearing loss.  Additional records of VAMC 
treatment dated from July 2001 show that the veteran was seen 
for right ear sensorineural hearing loss and was provided 
hearing aids.  

In February 2005, the veteran was provided a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
30
45
50
LEFT
20
20
15
30
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The diagnoses were mild to moderate sensorineural hearing 
loss of the right ear, very mild high frequency hearing loss 
of the left ear, and bilateral constant tinnitus.

The examiner noted that the veteran reported experiencing 
significant noise exposure during active duty service.  The 
veteran also stated that he had a stroke in 1989 that 
resulted in memory impairment and worsening of his right ear 
hearing loss.  The examiner noted that the veteran underwent 
an audiometric test in 1990 that showed normal audiometric 
thresholds in the left ear and significant conductive hearing 
loss in the right ear.  There was no indication of 
sensorineural hearing loss at that time.  

The examiner concluded that while the February 1955 
separation examination report noted a finding of partial 
nerve deafness, there was nothing to support this diagnosis 
in light of the veteran's normal left ear hearing and right 
ear conductive ear hearing loss in 1990 and current audiogram 
results.  The examiner found that it was very unlikely that 
the veteran had chronic or permanent hearing loss at his 
separation from service, although he did acknowledge 
whispered voice testing, which he indicated meant the test 
had to be conducted at 10 feet so that the veteran could hear 
what was ordinarily understood at 15.  The examiner further 
concluded that there was no indication that tinnitus had been 
incurred during active duty.  The examiner also found that it 
was less likely as not that the veteran's current hearing 
loss and tinnitus were related to the partial nerve deafness 
noted in service.  

At his hearing, the veteran stated that he did not experience 
tinnitus prior to his stroke.  He also testified that he 
initially noticed right ear hearing loss in service after 
exposure to the noise fro loud guns.

Regarding the veteran's left ear hearing loss, the evidence 
does not show that he has a current hearing loss disability 
as defined by VA.  The February 2005 audiogram did not show 
left ear hearing loss to the degree specified in 38 C.F.R. § 
3.385 (2007), and the February 2005 examiner noted that left 
ear hearing was found to be normal on a 1990 audiogram 
conducted at the VAMC.  As noted above, service connection 
requires competent evidence showing the existence of a 
present disability.  Shedden, 381 F.3d at 1163, 1167; see 
also Caluza, 7 Vet. App. at 498.  Therefore, service 
connection is not warranted for hearing loss of the left ear.

With respect to the veteran's right ear hearing loss the 
record clearly shows current diagnoses of hearing loss, 
documented by audiological testing.  The record also 
documents that the veteran served in a capacity that would 
have exposed him to loud noise, and that hearing loss was 
identified on his examination for separation from service.  
Hence an in-service injury or disease is demonstrated.

The remaining question is whether the current hearing loss is 
related to the noise exposure and hearing loss reported in 
service.

The VA examiner provided an opinion against such a link.  The 
examiner apparently based his conclusion on a conclusion that 
chronic hearing loss was not present in service.  The 
examiner did not, however, explain the basis for this 
conclusion; nor did he explain the basis for concluding that 
the nerve deafness reported in service was inaccurate while 
the conductive hearing loss reported in 1990 was correct.  
The VA examiner found that the veteran had a current 
sensorineural hearing loss, but apparently found no current 
conductive hearing loss.

The record shows hearing loss in service, when next seen in 
1990 (albeit long after service), and currently.  Although 
the hearing loss has been described differently on various 
examinations, it has been identified.  The veteran has 
consistently reported a continuity of symptomatology.  He is 
competent to report ongoing hearing loss, and there is no 
evidence against his reports.

The evidence is in relative equipoise on the question of a 
nexus between the current right ear hearing loss and service.  
Resolving reasonable doubt in the veteran's favor the Board 
finds that the evidence supports the grant of service 
connection for right ear hearing loss.

The VA examination and the veteran's testimony establish that 
he has current tinnitus.  The evidence of noise exposure in 
service establishes an injury in service.

The evidence of a link between the current tinnitus and 
service consists largely of the veteran's report of a 
continuity of symptomatology made during outpatient treatment 
in 1990 and in his substantive appeal.  Those statements were 
made after his stroke and resultant memory problems.  The 
contemporaneous service department records contain no 
findings referable to tinnitus.  Also weighing against a 
nexus is the VA examiner's opinion and the veteran's 
testimony at the recent hearing.  While his testimony was 
also given after the stroke, it is consistent with the 
contemporaneous record, in that those records show no 
findings of tinnitus until after the stroke.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that hearing 
loss or tinnitus were present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).
The most probative evidence is, thus, against a link between 
current tinnitus and service.

Assuming arguendo that the veteran's right ear hearing loss 
and tinnitus are subject to presumptive service connection as 
diseases of the central nervous system; there is no competent 
evidence demonstrating those conditions to a compensable 
degree during that presumptive period.

In essence, the only opinion linking current tinnitus to 
service is that of the veteran.  As a lay person, he is not 
competent to provide an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board therefore concludes that the preponderance of the 
evidence is against a nexus between the veteran's current 
tinnitus and his active duty service.  Accordingly, 
reasonable doubt does not arise and the claim for service 
connection for tinnitus is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


